Citation Nr: 1813789	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-34 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to special monthly compensation based on Aid and Attendance/Housebound.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of lower extremities which have been amputated (also claimed as amputation of lower extremities secondary to diabetes).

4.  Entitlement to service connection for coronary artery disease.

5.  Entitlement to service connection for continuous rash on face and groin.

6.  Entitlement to service connection for erectile dysfunction as secondary to the service-connected disability of diabetes mellitus.



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

On February 7, 2018 the Board was notified that the Appellant died in January 2018.


CONCLUSION OF LAW

Due to the death of the Appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  


ORDER

The appeal is dismissed.



		
M. HYLAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


